Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/8/22.  Claim 1 is amended.  Claims 1, 3-5,7,10-12,20,26,28-29 are pending.
Claim Rejections - 35 USC § 103
Claims 1,3-5,7,10-12,20,26,28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooks ( 5580959) in view of Muralidhara ( 5847238) and Harel ( 2017/0354737).
For claims 1,12  Cooks discloses a method of maintaining corn protein yield during extraction of corn material.  The method comprises the steps of obtaining destarched corn gluten  having 50-75% protein and  extracting non-protein solutes from the destarched corn gluten meal by washing with alcohol concentration of either low titer of alcohol from about 10-40% or high titer alcohol from about 90-100% at room temperature of about 25 degrees C.  It is desirable to use high titer alcohol (90-100%) for the depigmentation/deflavoring step to avoid solubilizing the zein during the extraction of pigments and contaminants.  The concentration of alcohol is chosen to specifically solubilize pigments and flavoring agents but not substantially solubilize the zein portion.  The alcohol washing is conducted at ambient temperature or at slightly elevated temperature.  Either ethanol or isopropanol are the preferred solvent.  In one embodiment, the deflavored and decolored gluten obtained after depigmentation with alcoholcan be harvested for use in foods without additional purification or separation.  The solids is collected from the extracting step as shown in the example.  The washed solids are subjected to centrifugation, filtration to recovered the solids.  This indicate the solids are collected and desolventized.
 For claim 20, the decolorized and deflavored gluten can be produced which contains an enriched zein body fraction greater than 75%.  Example 1 shows that the total zein loss was 1.6% of the zein in the corn gluten meal starting material after the ethanol wash.  
For claims 3, Cooks discloses temperature of about 25 degrees C which falls within the range claimed.  
For claims 4-5, Cooks discloses high titer alcohol concentration of 90-100% which encompasses the claimed ranges.  
For claims 1 and 11, Cooks discloses the corn protein does not solubilize in the ethanol wash and example 1 shows a loss of 1.6% which falls within the ranges claimed.
 ( see col. 2-4, col. 5 lines 1-8, col. 6 line 66-col. 7 line 20) 
Cooks does not disclose corn protein isolate and the desolventizing step as in claim 1, the percent as in claim 7,the viscosity as in claim 10 , the compressibility as in claim 12, the percent as in claim 26, the rotary evaporator as in claim 28 and the evaporation as in claim 29.
Muralidhara discloses a process for recovering xanthophylls from corn gluten.  Muralidhara teaches solvent used in the extraction can be removed by conventional techniques such as rotary evaporation to obtain yellow crystalline powder.  ( see col. 7 lines 1-10 and the abstract)
Harel discloses dry stabilizing compositions for bioactive materials.  Harel teaches combining bioactive material with at least carbohydrate component and protein component in an aqueous solvent to form a viscous slurry, freezing the slurry and primary drying by water removal under vacuum of the product while maintaining it at a temperature above its freezing temperature.  ( see paragraph 0005)
The temperature ranges claim fall within the ranges disclosed in Cooks.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP2144.05. The language “ consisting essentially of” does not define over Cooks. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention. It is applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language. It is obvious that the protein obtain is the purified form of corn protein isolate because non-protein components are removed.  It would have been obvious to one skilled in the art to increase the protein content in the end product by using higher protein starting material.  Such parameter can be determined by one skilled in the art through routine experimentation.  Cooks discloses the same step of washing with ethanol solvent for extracting non-protein solutes.  The extraction temperature and time fall within the range claimed.  Thus, it is expected the product would have the viscosity and compressibility claimed. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. in re Best, 195 USPQ 430, 433 (CCPA 1977), in re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).
 Since the deflavored and decolored gluten is obtained by an ethanol solvent extraction to extract the non-protein solutes.  It would have been obvious to one skilled in the art to perform a desolventizing step by drying to remove the residual solvent and to obtain a dry product which would have more shelf stability.  It would have been obvious to use any known technique such as the one shown in Muralidhara and Harel to obtain the powder.  It would have been obvious to one skilled in the art to determine the temperature depending on the method used to obtain the most optimum drying.  Such parameter can readily be determined through routine experimentation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-5,7,10-12,20,26,28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14,16-23,30-32 of copending Application No. 15/560866. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to methods of obtaining corn protein isolate comprising of steps of washing destarched corn gluten meal with water-ethanol solvent and recovering the corn protein isolate.  The copending application does not disclose the extraction temperature and the percent of protein removed.  However, the difference is not patentably distinct as it would have been within the skill of one in the art to determine the extraction temperature through routine experimentation and to determine the amount removed to obtain the most optimum yield.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the language consisting essentially of excludes the washing step disclosed in Cook.  Applicant points to the disclosure in the instant specification of good control of water concentration at various stages of the process.  Applicant argues the amended claim excludes any step that would add water to the corn gluten meal or corn protein isolate between the steps of a and c.  The examiner respectfully disagrees.  The instant specification discloses controlling of the water during the alcohol extraction.  There is no disclosure of the effect of water washing after the extraction is performed.  The objective of the claimed process is to maintain the corn protein yield wherein less than 10% of the corn protein content is removed by the ethanol-water solvent during the extraction.  The same objective is obtained in the Cook process even with the water washes.  For instance, in example 1, Cook discloses the total zein loss was 1.6% of the zein in the corn gluten meal starting material and the process includes washing 3 times with 2 volumes of water. Thus, there is no evidence that the washing step materially affect the basic and novel characteristics of the claimed invention.  Applicant points out that Cook contemplates a complex series of steps.  However, the language “ comprising “ in the preamble of claim 1 does not exclude the additional steps disclosed in Cooks.  Furthermore, the alkaline and enzyme treatment steps are performed before the extraction step and is part of the processing to form a destarched corn gluten meal as Cook discloses “ aqueous washing between the enzymatic hydrolysis and alkaline treatment steps removes most of the carbohydrate”.  The claims do not set forth processing steps to obtain destarched corn gluten meal; thus, it cannot be determined what steps are excluded.  The consisting essentially of language is applicable to treating of the destarched corn gluten meal and even that language is not exclusive as the overall method language of “ comprising” does not exclude additional steps.  
Applicant further argues that to the extent corn protein is obtained from the solids portion of the extraction step, clearly more than 10% of the total corn protein content is removed from the corn material by the extraction process as described in Cooks.  This argument is not persuasive because it’s speculative and is also clearly contradicted by the Cooks’ disclosure.  Cooks discloses  in example 1 that the total zein loss is 1.6% of the zein in the CGM starting material.  Applicant also argues that the alternative embodiments disclosed in column 6 through 7 does not contemplate the additional steps of a and b recited in claim 1.  The examiner respectfully disagrees.  In order for the protein to carried out to the next steps of purification or separation, the solids must be obtained to subject them to the next processing steps.  Cooks discloses the deflavored and decolored gluten obtained after alcohol extraction can be harvested for use.  Thus, the solids are obtained.  It would have been obvious to subject the solids to a de-solventized  step when desiring to remove any trace of residual alcohol. The step would have been readily apparent to one skilled in the art in view of the prior art.  Muralidhara teaches solvent used in the extraction can be removed by conventional techniques such as rotary evaporation to obtain yellow crystalline powder.   Harel teaches combining bioactive material with at least carbohydrate component and protein component in an aqueous solvent to form a viscous slurry, freezing the slurry and primary drying by water removal under vacuum of the product while maintaining it at a temperature above its freezing temperature.  
Applicant argues that Cook is silent with respect to providing a desolventized corn protein isolate wherein less than 10% of the corn protein is removed and the need for water control.  The issue of percent of protein removed is addressed above.  There is no limitation in the claims on water control and the language of “ consisting essentially of” is not a limitation on “ water control”.
With respect to Muralidhara and Harel, applicant argues that they do not provide any teaching with respect to a desolventized corn protein isolate wherein less than 10% of the corn protein content is removed.  The references are only relied upon to show that solvent used in extraction can be removed by drying.  The obviousness of using such step is set forth in the rejection.   
With respect to the double patenting rejection, applicant states that a terminal disclaimer is being filed.  However, no terminal disclaimer is found in the file.  The rejection is maintained as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 15, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793